DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/21 has been entered.
 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.	Claims 1 – 3, 5 – 7, 11, 13, and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US Publication Number 2012/0084974, hereinafter “Goldstein”) in view of Becze (US Publication Number 2013/0076597) further in view of Beers et al. (US Publication Number 2010/0005246, hereinafter “Beers”).
5.	As per claims 1 and 11, Goldstein teaches a computer system, comprising: a processor (126, figure 1) located on a first circuit board (104, figure 1) having a first connector (via 124, figure 1); and a memory (112, figure 1) located on a second circuit board (102, figure 1) having a second connector (via 108, figure 1), wherein the first circuit board and the second board are separated from each other (figure 1); the first connector is connected to the second connector (via 140, 142, figure 1);.
	Goldstein does not explicitly disclose a second circuit horizontally disaggregated from a first circuit and communicate by switching data above and below a reference voltage level, and the processor and the memory are configured to communicate with each other based on a differential signaling scheme/via a serial connection.
	However, Becze teaches a second circuit horizontally disaggregated (figures 6a, 6b and 6c)  from a first circuit and communicate by switching data above and below a reference voltage level (paragraph 282, determine connectivity).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Goldstein and Becze before him, to modify the connectivity structure of Goldstein to include the expandable mechanism of Becze because the docking mechanism to allow for a different orientation of the placement of the circuitry is a flexible enhancement and reallocation of parts that would be understood in the art (paragraph 23).
The motivation to make such modification in order to enhance memory device performance (paragraphs 2 – 4). Therefore, it would have been obvious to combine Becze with Goldstein to obtain the invention as specified in the instant claims.
Although Goldstein/Becze teaches point to point protocol (Goldstein, paragraph 3, however does not clearly state that the protocol utilizes differential signaling) it does not appear to explicitly disclose the processor and the memory are configured to communicate with each other based on a differential signaling scheme/via a serial connection.
However, Beers discloses the processor and the memory are configured to communicate with each other based on a differential signaling scheme/via a serial connection (paragraphs 34, shows that the point to point connectivity between the processor and memory are handled by differential signaling interconnect).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Goldstein/Becze and Beers before him or her, to modify the point to point communication channel of Goldstein/Becze to include the differential signaling scheme used in point to point communication of Beers because it enhances the functionality of the point to point link protocol.
	One of ordinary skill would be motivated to make such modification in order to enhance coherency and validity in a data handling (paragraph 3). Therefore, it would have been obvious to combine Beers with Goldstein/Becze to obtain the invention as specified in the instant claims.
6.	Goldstein modified by the teachings of Becze/Beers as seen in clam 1 above, as per claim 2, Goldstein teaches a computer system, wherein the processor and the memory are configured to communicate with each other via a point-to-point connection/differential signaling scheme (paragraph 3).
7.	Goldstein modified by the teachings of Becze/Beers as seen in clam 1 above, as per claims 3 and 13, Goldstein teaches a computer system, further comprising an I/O Hub located on a third circuit board separate from the first circuit board and the second circuit board, wherein the I/O Hub is connected to the processor (128, figure 1).
8.	Goldstein modified by the teachings of Becze/Beers as seen in clam 1 above, as per claims 5 and 15, Goldstein teaches a computer system, further comprising a 
9.	Goldstein modified by the teachings of Becze/Beers as seen in clam 1 above, as per claims 6 and 16, Goldstein teaches a computer system, further comprising a controller connected to the processor and the memory, wherein the controller is located on the second circuit board which includes the memory (110, figure 1).
10.	Goldstein modified by the teachings of Becze/Beers as seen in clam 1 above, as per claims 7 and 17, Goldstein teaches a computer system, wherein the first connector and the second connector are connected via a serial link (paragraph 30, serial link).

11.	Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of Becze in view of Beers further in view of Smith (US Patent Number 9,432,298).
12.	As per claims 9 and 19, Goldstein/Becze/Beers does not explicitly teach the various communication links.  	
However, Smith teaches a computer system, wherein the memory includes double data rate synchronous dynamic random access memory (DDR SDRAM), double data rate type two SDRAM (DDR2 SDRAM), double data rate type three SDRAM (DDR3 SDRAM), double data rate type four SDRAM (DDR4 SDRAM) and Hybrid Memory Cube (HMC) near-memory (column 10, lines 34 and 35, teaches DDR, DDR2, DDR3, and DD4 memory technologies).

At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Goldstein/Becze/Beers and Smith before him to modify Goldstein/Becze/Beers to include the memory configurations of Smith because they were known variations of memory readily utilized in memory systems.
The motivation to make such modification for doing so would have been to enhance memory device performance (column 8, lines 48 – 58).
Therefore, it would have been obvious to combine Smith with Goldstein/Becze/Beers to obtain the invention as specified in the instant claims.	
13.	Goldstein modified by the teachings of Becze/Beers/Smith as seen in clam 9 above, as per claims 10 and 20, Smith teaches a computer system, further comprising serializer/deserializer (SerDes) circuitry connected to the memory (column 438, lines 22 – 24, detain utilization of SerDes).

Allowable Subject Matter
14.	Claims 4, 8, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
15.	Applicant’s arguments with respect to claims 1 – 11 and 13 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is directed to teachings of point to point differential signaling scheme communication between system elements.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




AH

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184